296 U.S. 646
56 S. Ct. 310
80 L. Ed. 459
Rebecca F. JONES, petitioner,v.JEFFERSON STANDARD LIFE INSURANCE COMPANY.*
No. 593.
Supreme Court of the United States
December 9, 1935

Mr. R. Douglas Feagin, of Macon, Ga., for petitioner.


1
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit; and


2
For opinion below, see 79 F.(2d) 640.


3
The motion for leave to proceed further herein in forma pauperis is denied, for the reason that the Court, upon examination of the papers herein submitted finds no ground upon which writ of certiorari should be granted. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 296 U.S. 665, 56 S. Ct. 380, 80 L. Ed. 474.